NUMBER 13-14-00564-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                IN RE HENRY & SONS CONSTRUCTION CO., INC.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Rodriguez, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

         Relator, Henry & Sons Construction Co., Inc., filed a petition for writ of mandamus

and emergency motion for temporary relief in the above cause on September 25, 2014,

seeking to compel the trial court to grant a continuance for the trial of the underlying

cause.       The Court requested that the real parties in interest, Monica Buitureira,

individually and as representative of the estate of Nicholas Antonio Benavides, deceased,

and Ricardo Benavides, or any others whose interest would be directly affected by the



         1See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relief sought, file a response to the emergency motion for temporary relief. Such response

was duly filed. Relator has now filed an unopposed motion to dismiss this original

proceeding on grounds that the parties have reached an agreement to settle the

underlying litigation. Relator requests that we dismiss this petition for writ of mandamus

without reference to its merits and assess appellate court costs against the party incurring

same.

        The Court, having examined and fully considered the unopposed motion to

dismiss, is of the opinion that it should be granted. See In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez,

891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there

must be a real controversy between the parties that will be actually resolved by the judicial

relief sought).   Accordingly, we GRANT the unopposed motion to dismiss and we

DISMISS this original proceeding as moot without reference to the merits thereof. We

likewise DISMISS Relator’s emergency motion for temporary relief as moot. Appellate

costs will be assessed against the party incurring same. See TEX. R. APP. P. 52.8(a).


                                                                       PER CURIAM

Delivered and filed the
6th day of October, 2014.




                                             2